EXHIBIT 10.18

BRIGHT MOUNTAIN HOLDINGS, INC.

2013 STOCK OPTION PLAN

The purpose of the Bright Mountain Holdings, Inc. 2013 Stock Option Plan (the
"Plan") is to provide (i) designated employees of Bright Mountain Holdings, Inc.
(the "Company") and its subsidiaries, (ii) certain consultants and advisors who
perform services for the Company or its subsidiaries and (iii) non-employee
members of the Board of Directors of the Company (the "Board") with the
opportunity to receive grants of incentive stock options and nonqualified stock
options. The Company believes that the Plan will encourage the participants to
contribute materially to the growth of the Company, thereby benefiting the
Company's stockholders, and will align the economic interests of the
participants with those of the stockholders.



1.

Administration



a.

Committee. The Plan shall be administered by a committee appointed by the Board
(the "Committee"), which may consist of two or more persons who are "outside
directors" as defined under section 162(m) of the Internal Revenue Code of 1986,
as amended (the "Code"), and related Treasury regulations and "non-employee
directors" as defined under Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the "Exchange Act"). In the event the Company does not have at
least two outside directors, the Board shall constitute the Committee.



b.

Committee Authority.   The Committee shall have the sole authority to (i)
determine the individuals to whom grants shall be made under the Plan, (ii)
determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise period, including the criteria for
exercisability and the acceleration of exercisability, (iv) amend the terms of
any previously issued grant, and (v) deal  with any other matters arising under
the Plan.



c.

Committee Determinations.    The Committee shall have full power and authority
to administer and interpret the Plan, to make factual determinations and to
adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of  its business as it deems necessary
or advisable, in its sole discretion. The Committee's interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder. All powers of the
Committee shall be executed in its sole discretion, in the  best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.



2.

Grants

Awards under the Plan may consist of grants of incentive stock options
("Incentive Stock Options") and nonqualified stock options ("Nonqualified Stock
Options").  Incentive Stock Options and Nonqualified Stock Options are
collectively referred to as "Options" and "Grants”.  All Grants shall be subject
to the terms and conditions set forth herein and to such other terms and
conditions consistent




1







--------------------------------------------------------------------------------

with this Plan as the Committee deems appropriate and as are specified in
writing by the Committee to the individual in a grant instrument or an amendment
to the grant instrument (the "Grant Instrument"). The Committee shall approve
the form and provisions of each Grant Instrument. Grants under the Plan need not
be uniform as among the grantees.



3.

Shares Subject to the Plan



a.

Shares Authorized.  Subject to adjustment as described below, the aggregate
number of shares of common stock of the Company ("Company Stock") that may be
issued or transferred under the Plan is 500,000 shares. The maximum aggregate
number of shares of Company Stock that shall be subject to Grants made under the
Plan to any individual during any calendar year shall be 100,000 shares, subject
to adjustment as described below. The shares may be authorized but unissued
shares of Company Stock or reacquired shares of Company Stock, including shares
purchased by the Company on the open market for purposes of the Plan. If and to
the extent Options granted under the Plan terminate, expire, or are canceled,
forfeited, exchanged or surrendered without having been exercised, the shares
subject to such Grants shall again be available for purposes of the Plan.



b.

Adjustments.   If there is any change in the number or kind of shares of Company
Stock outstanding (i) by reason of a stock dividend, spinoff, recapitalization,
stock split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation in which the Company is the surviving
corporation, (iii) by reason of a reclassification or change in par value, or
(iv) by reason of any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company's receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company's payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
of shares covered by outstanding Grants, the kind of shares issued under the
Plan, and the price per share or the applicable market value of such Grants may
be appropriately adjusted by the Committee to reflect any increase or decrease
in the number of, or change in the kind or value of, issued shares of Company
Stock to preclude, to the extent practicable, the enlargement or dilution of
rights and benefits under such Grants; provided, however, that any fractional
shares resulting from such adjustment shall be eliminated. Any adjustments
determined by the Committee shall be final, binding and conclusive.



4.

Eligibility for Participation

(a) Eligible Persons. All employees of the Company and its subsidiaries
("Employees"), including Employees who are officers or members of the Board, and
members of the Board who are not Employees ("Non-Employee Directors") shall be
eligible to participate in the Plan. Consultants and advisors who perform
services for the Company or any of its subsidiaries ("Key Advisors") shall be
eligible to participate in the Plan if the Key Advisors render bona fide
services to the Company or its subsidiaries, the services are not in connection
with the offer and sale of securities in a capital-raising transaction and the
Key Advisors do not directly or indirectly promote or maintain a market for the
Company's securities.

(b) Selection of Grantees. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants and shall determine
the number of shares of Company Stock subject to a particular Grant in such
manner as the Committee determines. Employees, Key Advisors and Non-Employee
Directors who receive Grants under this Plan shall hereinafter be referred to as
"Grantees."




2







--------------------------------------------------------------------------------





5.

Granting of Options



a.

Number of Shares. The Committee shall determine the number of shares of  Company
Stock that will be subject to each Grant of Options to Employees, Non-Employee
Directors  and Key Advisors.



b.

Type of Option and Price.

(i) The Committee may grant Incentive Stock Options that are intended to qualify
as "incentive stock options" within the meaning of section 422 of the Code or
Nonqualified Stock Options that are not intended so to qualify or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein. Incentive Stock
Options may be granted only to Employees. Nonqualified Stock Options may be
granted to Employees, Non-Employee Directors and Key Advisors.

(ii) The purchase price (the "Exercise Price") of Company Stock subject to an
Option shall be determined by the Committee and may be equal to or greater than
the Fair Market Value (as defined below) of a share of Company Stock on the date
the Option is granted; provided, however, that an Incentive Stock Option may not
be granted to an Employee who, at the time of grant, owns stock possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Company or any parent or subsidiary of the Company, unless the Exercise
Price per share is not less than 110% of the Fair Market Value of Company Stock
on the date of grant.

(iii) If the Company Stock is publicly traded, then the Fair Market Value per
share shall be determined as follows: (x) if the principal trading market for
the Company Stock is a national securities exchange or the Nasdaq National
Market, the last reported sale price thereof on the relevant date or (if there
were no trades on that date) the latest preceding date upon which a sale was
reported, or (y) if the Company Stock is not principally traded on such exchange
or market, the mean between the last reported "bid" and "asked" prices of
Company Stock on the relevant date, as reported on Nasdaq or, if not so
reported, as reported by the National Daily Quotation Bureau, Inc. or as
reported in a customary financial reporting service, as applicable and as the
Committee determines. If the Company Stock is not publicly traded or, if
publicly traded, is not subject to reported transactions or "bid" or "asked"
quotations as set forth above, the Fair Market Value per share shall be as
determined by the Committee.






(c)

Option Term. The Committee shall determine the term of each Option. The  term of
any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock  Option that is granted to an Employee who, at the time of
grant, owns stock possessing more than 10  percent of the total combined voting
power of all classes of stock of the Company, or any parent or  subsidiary of
the Company, may not have a term that exceeds five years from the date of grant.




d.

Exercisability of Options. Options shall become exercisable in accordance with
 such terms and conditions, consistent with the Plan, as may be determined by
the Committee and  specified in the Grant Instrument.  The Committee may
accelerate the exercisability of any or all  outstanding Options at any time for
any reason.



e.

Termination of Employment. Disability or Death.




3







--------------------------------------------------------------------------------

(i) Except for options granted to consultants and advisors and except as
provided below, an Option may only be exercised while the Grantee is employed by
the Company as an Employee, Key Advisor or member of the Board. In the event
that a Grantee ceases to be employed by the Company for any reason other than
Disability, death, or termination for Cause (as defined below), any Option which
is otherwise exercisable by the Grantee shall terminate unless exercised within
90 days after the date on which the Grantee ceases to be employed by the Company
(or within such other period of time as may be specified by the Committee), but
in any event no later than the date of expiration of the Option term. Except as
otherwise provided by the Committee, any of the Grantee's Options that are not
otherwise exercisable as of the date on which the Grantee ceases to be employed
by the Company shall terminate as of such date.

(ii) In the event the Grantee ceases to be employed by the Company on account of
a termination for Cause by the Company, any Option held by the Grantee shall
terminate as of the date the Grantee ceases to be employed by the Company.  In
addition, notwithstanding any other provisions of this Section 5, if the
Committee determines that the Grantee has engaged in conduct that constitutes
Cause at any time while the Grantee is employed by the Company or after the
Grantee's termination of employment, any Option held by the Grantee shall
immediately terminate and the Grantee shall automatically forfeit all shares
underlying any exercised portion of an Option for which the Company has not yet
delivered the share certificates, upon refund by the Company of the Exercise
Price paid by the Grantee for such shares. Upon any exercise of an Option, the
Company may withhold delivery of share certificates pending resolution of an
inquiry that could lead to a finding resulting in a forfeiture.

(iii) In the event the Grantee ceases to be employed by the Company because the
Grantee is Disabled, any Option which is otherwise exercisable by the Grantee
shall terminate unless exercised within one year after the date on which the
Grantee ceases to be employed by the Company (or within such other period of
time as may be specified by the Committee), but in any event no later than the
date of expiration of the Option term. Except as otherwise provided by the
Committee, any of the Grantee's Options which are not otherwise exercisable as
of the date on which the Grantee ceases to be employed by the Company shall
terminate as of such date.

(iv) If the Grantee dies while employed by the Company or within 90 days after
the date on which the Grantee ceases to be employed or provide service on
account of a termination specified in Section 5(e)(i) above (or within such
other period of time as maybe specified by the Committee), any Option that is
otherwise exercisable by the Grantee shall terminate unless exercised within one
year after the date on which the Grantee dies or ceases to be employed by the
Company (or within such other period of time as may be specified by the
Committee), but in any event no later than the date of expiration of the Option
term.  In case of death, the Grantee heirs may exercise any and all rights under
this stock option plan within the time frame above.  Except as otherwise
provided by the Committee, any of the Grantee's Options that are not otherwise
exercisable as of the date on which the Grantee ceases to be employed by the
Company shall terminate as of such date.

(v) For purposes of this Section 5(e):



1.

The term "Company" shall mean the Company and its parent and subsidiary
corporations or other entities, as determined by the Committee.



2.

"Employed by the Company" shall mean employment as an Employee, Key Advisor or
member of the Board (so that, for purposes of exercising Options, a Grantee
shall not be considered to have terminated employment until the Grantee ceases
to be an




4







--------------------------------------------------------------------------------

Employee, Key Advisor and member of the Board), unless the Committee determines
otherwise.



(3)

"Disability" shall mean a Grantee's becoming disabled within the meaning of
section 22(e)(3) of the Code or the Grantee becomes entitled to receive
long-term disability benefits under the Company's long-term disability plan if
said plan exists.  



(4)

"Cause" shall mean, except to the extent specified otherwise by the Committee, a
finding by the Committee that the Grantee (i) has breached his or her employment
contract with the Company, (ii) has engaged in disloyalty to the Company,
including, without limitation, fraud, embezzlement, theft, commission of a
felony or proven dishonesty in the course of his or her employment, (iii) has
disclosed trade secrets or confidential information of the Company to persons
not entitled to receive such information or (iv) has engaged in such other
behavior detrimental to the interests of the Company as the Committee
determines.



f.

Exercise of Options.   A Grantee may exercise an Option that has become 
exercisable, in whole or in part, by delivering a notice of exercise to the
Company with payment of the Exercise Price.  The Grantee shall pay the Exercise
Price for an Option as specified by the Committee (w) in cash, (x) with the
approval of the Committee, by delivering shares of Company Stock owned by the
Grantee (including Company Stock acquired in connection with the exercise of an
Option, subject to such restrictions as the Committee deems appropriate) and
having a Fair Market Value on the date of exercise equal to the Exercise Price
or by attestation (on a form prescribed by the Committee) to ownership of shares
of Company Stock having a Fair Market Value on the date of exercise equal to the
Exercise Price, (y) payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board, or (z) by such other
method as the Committee may approve.   The Committee may authorize loans by the
Company to Grantees in connection with the exercise of an Option, upon such
terms and conditions as the Committee, in its sole discretion, deems
appropriate.  Shares of Company Stock used to exercise an Option shall have been
held by the Grantee for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option. The Grantee shall pay
the Exercise Price and the amount of any withholding tax due at the time of
exercise.



g.

Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year, under the Plan or any other stock option
plan of the Company or a parent or subsidiary, exceeds $ 100,000, then the
Option, as to the excess, shall be treated as a Nonqualified Stock Option. An
Incentive Stock Option shall not be granted to any person who is not an Employee
of the Company or a parent or subsidiary (within the meaning of section 424(f)
of the Code).






6.

Deferrals

The Committee may permit or require a Grantee to defer receipt of the payment of
cash or the delivery of shares that would otherwise be due to such Grantee in
connection with any Option. If any such deferral election is permitted or
required, the Committee shall, in its sole discretion, establish rules and
procedures for such deferrals.








5







--------------------------------------------------------------------------------





7.

Withholding of Taxes



a.

Required Withholding. All Grants under the Plan shall be subject to applicable
federal (including FICA), state and local tax withholding requirements. In the
case of Options, the Company may require that the Grantee or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.



b.

Election to Withhold Shares. If the Committee so permits, a Grantee may elect to
satisfy the Company's income tax withholding obligation with respect to Options
by having shares withheld up to an amount that does not exceed the Grantee's
minimum applicable withholding tax rate for federal (including FICA), state and
local tax liabilities. The election must be in a form and  manner prescribed by
the Committee and may be subject to the prior approval of the Committee.



8.

Transferability of Grants



a.

Nontransferability of Grants.  Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee's lifetime. A Grantee may not
transfer those rights except by will or by the laws of descent and distribution
or, with respect to Grants other than Incentive Stock Options, if permitted in
any specific case by the Committee, pursuant to a domestic relations order. When
a Grantee dies, the personal representative or other person entitled to succeed
to the rights of the Grantee ("Successor Grantee") may exercise such rights. A
Successor Grantee must furnish proof satisfactory to the Company of his or her
right to receive the Grant under the  Grantee's will or under the applicable
laws of descent and distribution.



b.

Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in a Grant Instrument, that a Grantee may transfer
Nonqualified Stock Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent with the
applicable securities laws, according to such terms as the Committee may
determine; provided that the Grantee receives no consideration for the transfer
of an Option and the transferred Option shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately before the
transfer.



9.

Change of Control of the Company




As used herein, a "Change of Control" shall be deemed to have occurred if:



a.

Any "person" (as such term is used in sections 13(d) and 14(d) of the Exchange
Act) becomes a "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 50% of the voting power of the then outstanding securities of the Company;
provided that a Change of Control shall not be deemed to occur as a result of a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote);



b.

The stockholders of the Company approve (or, if stockholder approval is not




6







--------------------------------------------------------------------------------

required, the Board approves) an agreement providing for (i) the merger or
consolidation of the Company with another corporation where the stockholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, shares
entitling such stockholders to more than 50% of all votes to which all
stockholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (ii) the sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company; or



c.

Any person has commenced a tender offer or exchange offer for 30% or more of the
voting power of the then outstanding shares of the Company.



10.

Consequences of a Change of Control



a.

Assumption of Grants. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Options that are not
exercised shall be assumed by, or replaced with comparable options or rights by
the surviving corporation (or a parent of the surviving corporation), and other
outstanding Grants shall be converted to similar grants of the surviving
corporation (or a parent of the surviving corporation).



b.

Other Alternatives. Notwithstanding the foregoing, in the event of a Change of
Control, the Committee may, but shall not be obligated to, take any of the
following actions with respect to any or all outstanding Grants: the Committee
may (i) determine that outstanding Options shall automatically accelerate and
become fully exercisable, (ii) require that Grantees surrender their outstanding
Options in exchange for a payment by the Company, in cash or Company Stock as
determined by the Committee, in an amount equal to the amount by which the then
Fair Market Value of the shares of Company Stock subject to the Grantee's
unexercised Options exceeds the Exercise Price of the Options or (iii) after
giving Grantees an opportunity to exercise their outstanding Options, terminate
any or all unexercised Options at such time as the Committee deems appropriate.
Such surrender, termination or settlement shall take place as of the date of the
Change of Control or such other date as the Committee may specify. The Committee
shall have no obligation to take any of the foregoing actions, and, in the
absence of any such actions, outstanding Grants shall continue in effect
according to their terms (subject to any assumption pursuant to Subsection (a)).



11.

Requirements for Issuance or Transfer of Shares



a.

Limitations on Issuance or Transfer of Shares. No Company Stock shall be issued
or transferred in connection with any Option exercise hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with to the satisfaction of the Committee.  The
Committee shall have the right to condition any Grant made to any Grantee
hereunder on such Grantee's undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued or transferred under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be required by applicable laws, regulations and interpretations, including
any requirement that a legend be placed  thereon.



b.

Lock-Up Period. If so requested by the Company or any representative of the
underwriters (the "Managing Underwriter") in connection with any underwritten
offering of securities of the




7







--------------------------------------------------------------------------------

Company under the Securities Act of 1933, as amended (the "Securities Act"), a
Grantee (including any successors or assigns) shall not sell or otherwise
transfer any shares or other securities of the Company during the 30-day period
preceding and the 120-day period following the effective date of a registration
statement of the Company filed under the Securities Act for such underwriting
(or such shorter period as may be requested by the Managing Underwriter and
agreed to by the Company) (the "Market Standoff Period"). The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.



12.

Amendment and Termination of the Plan



a.

Amendment.   The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without stockholder approval if
(i) such approval is required in order for Incentive Stock Options granted or to
be granted under the Plan to meet the requirements of section 422 of the Code,
(ii) such approval is required in order to exempt compensation under the Plan
from the deduction limit under section 162(m) of the Code, or (iii) such
approval is required by applicable stock exchange requirements.



b.

Termination of Plan.   The Plan shall terminate on the day immediately preceding
the tenth anniversary of its effective date, unless the Plan is terminated
earlier by the Board or is extended by the Board with the approval of the
stockholders.



c.

Termination and Amendment of Outstanding Grants.    A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Committee acts
under Section 18(b).   The termination of the Plan shall not impair the power
and authority of the Committee with respect to an outstanding Grant. Whether or
not the Plan has terminated, an outstanding Grant may be terminated or amended
under Section 18(b) or may be amended by agreement of the Company and the
Grantee consistent with the Plan.




(d) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.



13.

Funding of the Plan

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.



14.

Rights of Participants

Nothing in this Plan shall entitle any Employee, Key Advisor, Non-Employee
Director or other person to any claim or right to be granted a Grant under this
Plan.  Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Company or any other employment rights.







8







--------------------------------------------------------------------------------





15.

No Fractional Shares

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.



16.

Headings

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.



17.

Effective Date of the Plan.

The Plan shall be effective on April 1, 2013.



  18.

Miscellaneous



a.

Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees of the Company, or for other proper corporate purposes, or
(ii) limit the right of the Company to grant stock options or make other awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or any of its subsidiaries
in substitution for a stock option or stock awards grant made by such
corporation. The terms and conditions of the substitute grants may vary from the
terms and conditions required by the Plan and from those of the substituted
stock incentives. The Committee shall prescribe the provisions of the substitute
grants.



b.

Compliance with Law. The Plan, the exercise of Options and the obligations of
the Company to issue or transfer shares of Company Stock under Grants shall be
subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to section
16 of the Exchange Act, it is the intent of the Company that the Plan and all
transactions under the Plan comply with all applicable provisions of Rule 16b-3
or its successors under the Exchange Act.  In addition, it is the intent of the
Company that the Plan and applicable Grants under the Plan comply with the
applicable provisions of section 162(m) of the Code and section 422 of the Code.
To the extent that any legal requirement of section 16 of the Exchange Act or
section 162(m) or 422 of the Code as set forth in the Plan ceases to be required
under section 16 of the Exchange Act or section 162(m) or 422 of the Code, that
Plan provision shall cease to apply. The Committee may revoke any Grant if it is
contrary to law or modify a Grant to bring it into compliance with any valid and
mandatory government regulation. The Committee may also adopt rules regarding
the withholding of taxes on payments to Grantees. The Committee may, in its
sole  discretion, agree to limit its authority under this Section.



c.

Governing Law.  The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of Florida, without giving effect
to the conflict of laws provisions thereof.




9





